
	
		I
		111th CONGRESS
		1st Session
		H. R. 3841
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Schrader
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal
		  carryover basis for decedents dying in 2009, to increase the estate tax
		  exemption to $5,000,000, and to reduce the maximum estate and gift tax rate to
		  45 percent.
	
	
		1.Short titleThis Act may be cited as the Small
			 Business and Family Farm Estate Tax Relief Act of 2009.
		2.Retention of
			 estate tax; repeal of carryover basis
			(a)In
			 generalSubtitles A and E of title V of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001, and the amendments made by such
			 subtitles, are hereby repealed; and the Internal Revenue Code of 1986 shall be
			 applied as if such subtitles, and amendments, had never been enacted.
			(b)Sunset not To
			 applySection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 title V of such Act.
			(c)Conforming
			 amendmentsSubsections (d) and (e) of section 511 of the Economic
			 Growth and Tax Relief Reconciliation Act of 2001, and the amendments made by
			 such subsections, are hereby repealed; and the Internal Revenue Code of 1986
			 shall be applied as if such subsections, and amendments, had never been
			 enacted.
			3.Modifications to
			 estate and gift tax
			(a)$5,000,000
			 applicable exclusion amountSubsection (c) of section 2010 of the
			 Internal Revenue Code of 1986 (relating to applicable credit amount) is amended
			 by striking all that follows the applicable exclusion amount and
			 inserting . For purposes of the preceding sentence, the applicable
			 exclusion amount is $5,000,000..
			(b)Freeze maximum
			 estate and gift tax rates at 45 percentParagraph (1) of section
			 2001(c) of such Code is amended by striking the last 3 items in the table and
			 inserting the following new item:
				
					
						
							
								Over
						$1,500,000$555,800, plus 45 percent of the excess of such amount
						over $1,500,000.
								
							
						
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2009.
			
